VAN BRUNT, P. J.
I concur in the conclusion arrived at by Mr. Justice O’BRIEN in the case at bar. But I do not concur in Ms-definition of what is now understood in the commercial world as a “letter of credit.” In the disposition of the question involved in this case there seems to be no necessity for a discussion upon that point. It appears that the plaintiff took tMs letter of credit for value, accepting it as payment for a debt due by the person from whom he received it. Prior to its acceptance the plaintiff made inquiry of the defendants, and was assured by them that it had been duly issued, and was available for the full amount thereof, in the manner provided by the. terms thereof. The defendants having made this representation, upon wMch the plaintiff accepted the letter of credit for value, are estopped from alleging that it was issued without value or because of fraudulent representation. The plaintiff, having taken it in good faith for value, after the representations made, has an undoubted right to enforce it.
It is suggested by Mr. Justice FOLLETT that the representation was simply that the letter was genuine and available according to its terms. If the letter was genuine and available according to its terms, it is difficult to see why the plaintiff has not a right to enforce it, and, if it turned out not to be available according to its terms, why_ he has not a right to recover the damages sustained.
The exception should be sustained, and a new trial ordered, with costs to the plaintiff to abide the event.